                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DIVISION OF ARKANSAS
                                 CENTRAL DIVISION

BRIAN JUDAH MICHALEK                                                                   PLAINTIFF

v.                                    4:20-CV-000103-BRW

ARKANSAS STATE HOSPITAL, ET AL.                                                     DEFENDANTS

                                             ORDER

       A district court has the authority to dismiss a case sua sponte for failure to state a claim.1

Because Plaintiff’s Complaint states no cause of action against Defendants for which relief may

be granted, this case is DISMISSED. The motion to proceed in forma pauperis (Doc. No. 1) is

DENIED.

       IT IS SO ORDERED this 30th day of January, 2020.



                                                           Billy Roy Wilson
                                                           UNITED STATES DISTRICT JUDGE




       1
        See Smith v. Boyd, 945 F.2d 1041 (8th Cir. 1991).

                                                 1
